Title: To Benjamin Franklin from Joseph Gridley, 3 July 1779
From: Gridley, Joseph
To: Franklin, Benjamin


May it please your Excellency
Nantes 3d July 1779.
I hope it will not be thought impertinent, that I should inform your Excellency, there is now at this Place a Small Vessell & a Prime Sailor, fitted out for Philadelphia; she has all her Cargo on board & waits for nothing but her Dispatches & papers from the Minister of the Marine department.
This Circumstance I judged might not possibly have come within your knowledge; which knowing, you might be pleased to improve, in sending whatever Dispatches either Original or Duplicates, you might have for America.
The Capt. Monsr. Maurice Levesque Baumard, is a man I am well Acquainted with, being a fellow Passenger from Boston last Fall, and from a more particular knowledge of him since, can answer for his Fidelity in the delivery of whatever Papers you may intrust him with, provided he does not fall into the Hands of the Enemy, in which Case, he will follow whatever directions you might please to give him, His Owner Mr. Nicholas Vaud is a Merchant of known reputation & has fitted out several Vessells for the Indias, who will become answerable for his Conduct.
The Vessell is a Chasmaré, called the Furet, & mounts 12 pieces of Cannon for her defence against small Vessells & boats, if your Excellency should have any Dispatches you would choose should be imediately sent off, and think proper to send them in this Vessell, Your Excellency’s application to the Minister for the necessary papers of Dispatch, will enable her to take her departure in Twelve hours after their Arrival, and will greatly oblige him, who has the Honor to be Your Excellencys, most obliged & most obedient & Very Humble Servant
Joseph Gridley
 
Notation: Gridley Joseph 3. July 1779.
